      Case 1:20-cv-02720-AT Document 1 Filed 06/29/20 Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

DOMINIQUE WILKINS,
     Plaintiff,
v.
                                       Civil Action No.

ACC3421, AEIOU1819, AIZAIAINI,
ALL_STAR_JERSEYS,
AUTHENTICNBAJERSEYS,
BEST2018JERSEY,
BLACK_MAMBA,
BULING_BULING_STORE,
BUYBESTGOODS, C2604,
CAIYUTONG2012, CHENGZI001,
CHENGZI05, CHENXING_STORE,
CHRISTMAS_DAY,
CHRISTMAS_SHOP,
COLLEGEBASKETBALL,
CRONG21,
CUSTOM_NBAJERSEY,
CUSTOMSPORTSJERSEY,
CUSTOMSTITCHED, DD159753,
DHTTL121, DORAJERSEYS,
FEITENG011, FJNU,
FLYINGJERSEY88, GZF68,
HEZONGMING55,
HEZONGMING77,
HOTUSJERSEY, HYCGZJERSEY,
HYCOLLEGEJERSEYS,
HYNCAAJERSEY, IJOIN,
INKSPORTS, JAMES2242,
JERSEY_NBA_SPORTS,
JERSEYS_ONLINE, JERSEYS0521,

                                   1
     Case 1:20-cv-02720-AT Document 1 Filed 06/29/20 Page 2 of 14




JERSEYS2342, JERSEYS8581,
KASAE, LOVE3740, LZYHOME,
MAKEUPJERSEY,
MARVEL_JERSEY,
MENGLONGQIN, MLBJERSEY1,
MYLOVE_JERSEY, NAZADA,
NBA_NFL_JERSEYS_11,
NBA_PLAYER_BUSINESS,
NBA_PLAYER_SHOPS, NCAA001,
NCAA668, NCAA3740,
NFL_JERSEYSONE06,
NO1_JERSEYS,
OFFICIALTOPJERSEYS,
QIUYI2018, QQQ8, RAIN_BOW,
RETROTOPJERSEY,
ROSEJERSEYS, SHOES_WEAR,
SIDANSHOP, SPORTBEST002,
SPORTCAMP, SPORTS_STORE88,
SPORTSHIRTMALL,
SPORTSVIPJERSEY,
STRONGPROPULSION,
SUNALI_STORE,
TOPAMERICANJERSEY,
TOPNCAAJERSEY,
TOPSELLERALLTIME,
TRADELEADERCN, TTL123,
VIP_SPORT, WSKTNJY,
WYC_BABY, XGJ01, Y199520H,
YANGQINGXIA, YHX1126,
YTRADE, YUFAN5, and
ZZLAX8959,

    Defendants.




                                  2
         Case 1:20-cv-02720-AT Document 1 Filed 06/29/20 Page 3 of 14




                                    COMPLAINT
   1)   This is an action for federal unfair competition, false designation of origin,

and common-law trademark infringement in violation of 15 U.S.C. §§ 1051 et seq

and misappropriation of the right of publicity in violation of Georgia common law.

   2)   This Court has subject matter jurisdiction over the federal claims pursuant

to 15 U.S.C. § 1121. This court has supplemental jurisdiction over the state

misappropriation of the right of publicity claims pursuant to 28 U.S.C. § 1367.

   3)   This Court has personal jurisdiction over the Defendants because

Defendants, on information and belief, transact business within Georgia or have

committed a tortious injury within Georgia caused by an act or omission outside

the state and regularly do or solicit business, or engage in other persistent courses

of conduct, or derive substantial revenue from goods used or consumed in Georgia.

   4)   Alternatively, this Court has personal jurisdiction over the Defendants

pursuant to Federal Rule of Civil Procedure 4(k)(2) if any given Defendant is not

subject to the jurisdiction of any state’s court of general jurisdiction, because

exercising jurisdiction over each Defendant is consistent with the United States

Constitution and its laws.

   5)   Venue is appropriate in this judicial district pursuant to 28 U.S.C. § 1391

because a substantial part of the property that is the subject of the action is situated

                                           3
         Case 1:20-cv-02720-AT Document 1 Filed 06/29/20 Page 4 of 14




in this district, and/or because the Defendants are subject to personal jurisdiction in

this district, and/or because Defendants do not reside in the United States, and

therefore may be sued in any judicial district.

                                   THE PARTIES

   6)   Plaintiff Dominique Wilkins is a resident of Atlanta, Georgia.

   7)   On information and belief, Defendants Acc3421, Aeiou1819, Aizaiaini,

All_star_jerseys, Authenticnbajerseys, Best2018jersey, Black_mamba,

Buling_buling_store, Buybestgoods, C2604, Caiyutong2012, Chengzi001,

Chengzi05, Chenxing_store, Christmas_day, Christmas_shop, Collegebasketball,

Crong21, Custom_nbajersey, Customsportsjersey, Customstitched, Dd159753,

Dhttl121, Dorajerseys, Feiteng011, Fjnu, Flyingjersey88, gzf68, Hezongming55,

Hezongming77, Hotusjersey, Hycgzjersey, Hycollegejerseys, Hyncaajersey, Ijoin,

inksports, James2242, Jersey_nba_sports, jerseys_online, Jerseys0521,

Jerseys2342, Jerseys8581, Kasae, Love3740, Lzyhome, Makeupjersey,

Marvel_jersey, Menglongqin, Mlbjersey1, Mylove_jersey, Nazada,

Nba_nfl_jerseys_11, Nba_player_business, Nba_player_shops, Ncaa001, Ncaa668,

Ncaa3740, Nfl_jerseysone06, No1_jerseys, Officialtopjerseys, Qiuyi2018, Qqq8,

Rain_bow, Retrotopjersey, Rosejerseys, Shoes_wear, Sidanshop, Sportbest002,

Sportcamp, Sports_store88, Sportshirtmall, Sportsvipjersey, strongpropulsion,

                                           4
         Case 1:20-cv-02720-AT Document 1 Filed 06/29/20 Page 5 of 14




Sunali_store, Topamericanjersey, Topncaajersey, Topselleralltime, Tradeleadercn,

Ttl123, Vip_sport, Wsktnjy, wyc_baby, Xgj01, Y199520h, Yangqingxia,

Yhx1126, Ytrade, Yufan5, and Zzlax8959 (“Defendants”) are foreign entities,

associations or individuals with unknown locations, all of whom advertise and sell

a variety of goods through various e-commerce marketplaces, including Alibaba,

AliExpress, DHGate, Amazon, Ebay and/or Wish (each a “Marketplace” and

collectively the “Marketplaces”).

   8)   Each Defendant is known to Plaintiff only by its unique Marketplace name

and ID number.

   9)   On information and belief, Defendants offer for sale, sell, and ship goods

to customers in the United States, including in this judicial district, through their

virtual storefronts on the Marketplaces.

                                RELEVANT FACTS

                   Plaintiff’s Well-Known Name and Publicity

   10) Plaintiff is a well-known former professional basketball player.

   11) Plaintiff’s basketball career spanned a period of seventeen (17) years and,

during this time, he was a nine (9) time N.B.A. All-Star, two (2) time winner of the

NBA slam dunk contest and amassed 26,668 points and 7,169 rebounds. As of

2019, Plaintiff ranks 13th on the NBA all-time scoring list.

                                           5
           Case 1:20-cv-02720-AT Document 1 Filed 06/29/20 Page 6 of 14




   12) Plaintiff’s nickname is “The Human Highlight Film” for his athleticism

and highlight reel dunks.

   13) In 2006, Plaintiff was inducted into the Naismith Memorial Basketball Hall

of Fame.

   14) During Plaintiff’s playing career, sports apparel and memorabilia bearing

his name DOMINIQUE WILKINS and surname WILKINS (collectively,

“Plaintiff’s Name”) and likeness generated millions of dollars in sales.

   15) Plaintiff licenses the use of Plaintiff’s Name and likeness on jerseys and

related athletic apparel and memorabilia through a private licensing firm.

   16) Plaintiff is a paid professional speaker, and he makes regular appearances

at conventions and similar events where he autographs apparel and other

memorabilia for fans and collectors.

   17) Based upon the notoriety Plaintiff achieved during his playing career, he

continues to generate income on sales of sports-related memorabilia, such as

authentic NBA jerseys.

   18) As a result of Plaintiff’s success on the basketball court and his continued

promotional efforts, Plaintiff’s Name and other related publicity rights have

acquired considerable goodwill are extremely valuable assets.



                                          6
         Case 1:20-cv-02720-AT Document 1 Filed 06/29/20 Page 7 of 14




   19) As a result of the extensive advertising, promotion and sales of jerseys,

apparel and sports memorabilia bearing Plaintiff’s Name, Plaintiff’s Name has

acquired “secondary meaning” and considerable goodwill throughout the United

States and the world.

   20) Plaintiff licenses the right to use Plaintiff’s Name on jerseys, clothing, and

other sports memorabilia (“Genuine Products”) .

   21) On information and belief, Defendants offer for sale and sell a wide variety

of goods to customers in the United States, including in this judicial district.

   22) On information and belief, Defendants routinely sell goods bearing

counterfeit or infringing marks of well-known trademark owners.

   23) On information and belief, Defendants hide their true identities by using

aliases, providing false contact information, or otherwise using false and deceptive

means to avoid detection.

   24) Defendants are using Plaintiff’s Name in commerce on or in connection

with the advertising and sale of non-genuine goods that are similar to or compete

with Genuine Products, and/or are advertising and selling non-genuine products

bearing Plaintiff’s Name through their respective on-line stores (“Counterfeit

Products”).



                                           7
         Case 1:20-cv-02720-AT Document 1 Filed 06/29/20 Page 8 of 14




   25) Plaintiff instructed the undersigned counsel in how to identify Genuine

Products and distinguish them from Counterfeit Products.

   26) The undersigned counsel gathered the evidence of Defendants’

infringement and confirmed that each Defendant is either: (a) selling Counterfeit

Products bearing Plaintiff’s Name, or (b) using Plaintiff’s Name to advertise and

sell Counterfeit Products.

   27) Plaintiff has not authorized any of the Defendants to offer for sale or sell

any goods bearing Plaintiff’s Name or to use Plaintiff’s Name in advertising or

selling any goods.

   28) Defendants sometimes take steps to hide or obscure Plaintiff’s Name from

their marketplace storefronts in an effort to avoid detection.

   29) On information and belief, Defendants are acting with knowledge that

Plaintiff’s Name is well-known and are willfully selling their Counterfeit Products

with knowledge that they use Plaintiff’s Name without permission.

   30) Based on the undersigned counsel’s experience prosecuting similar cases,

Defendants likely operate multiple storefronts across multiple Marketplaces, are

related to the manufacturers or suppliers of the counterfeit products, coordinate

with each other to acquire, market, sell, and distribute counterfeit products, sell the

counterfeit products through the same limited number of e-commerce Marketplace

                                           8
         Case 1:20-cv-02720-AT Document 1 Filed 06/29/20 Page 9 of 14




platforms that are well-known as sources of counterfeit products, share images and

information about the counterfeit products for use on their Marketplace storefronts,

and participate in on-line forums dedicated to informing Marketplace sellers of

new lawsuits and sharing defense and settlement strategies, and therefore form a

“chain of distribution”.

   31) As members of a “chain of distribution” of counterfeit and/or infringing

products, Defendants are liable as joint tortfeasors.

                                      COUNT I.

          FEDERAL UNFAIR COMPETITION IN VIOLATION OF

                                 15 U.S.C. § 1125(a)

   32) Paragraphs 1-31 are realleged and incorporated herein by reference.

   33) In marketing and selling their goods in commerce in the United States,

Defendants have used in connection with their goods a word, name, symbol,

device, or false designation of origin that is likely to cause confusion, to cause

mistake, or to deceive others to believe that Defendants’ goods are sponsored by,

approved by, originate with, or are affiliated with Plaintiff, or as to the origin,

sponsorship, or approval of Defendants’ goods by Plaintiff.

   34) Defendants have caused their goods to be offered for sale in commerce

with knowledge of such false designation of origin or description or representation.

                                           9
         Case 1:20-cv-02720-AT Document 1 Filed 06/29/20 Page 10 of 14




   35) Defendants have willfully promoted in commerce the sale of their goods in

a manner so as to falsely designate an origin or an association with Plaintiff or with

Plaintiff’s Name, so as to be likely to cause confusion or mistake among

purchasers as to the true origin, source, sponsorship, or affiliation of Defendants’

goods, all to Defendants’ profit and to Plaintiff’s damage.

   36) Plaintiff has been and/or will be irreparably damaged by the use of such

false designation and/or representation and will continue to be irreparably damaged

unless Defendants are preliminarily and permanently enjoined by this Court,

Plaintiff having no adequate remedy at law.

   37) Defendants’ acts constitute unfair competition, false designation of origin,

and false description in violation of 15 U.S.C. § 1125(a).

   38) In accordance with 15 U.S.C. § 1117, Plaintiff is entitled to recover from

Defendants: (1) their profits, (2) any damages sustained by Plaintiff, and (3) the

costs of the instant action. Further, based upon the willful nature of Defendants’

violation of Plaintiff’s rights, Plaintiff is entitled to reasonable attorney’s fees and

the trebling of such profits or damages.

                                      COUNT II.

              MISAPPROPRIATION OF RIGHT OF PUBLICITY

   39) Paragraphs 1-31 are realleged and incorporated herein by reference.

                                           10
        Case 1:20-cv-02720-AT Document 1 Filed 06/29/20 Page 11 of 14




   40) Because of the considerable goodwill that Plaintiff has developed in

Plaintiff’s Name, the public associates Plaintiffs’ Name with Plaintiff.

   41) Defendants have misappropriated Plaintiff’s name or likeness, without

consent, for their own financial gain.

   42) As a result of the foregoing, Plaintiff is entitled to a preliminary and

permanent injunction against the Defendants’ continued misappropriation of

Plaintiff’s Name for their own financial gain.

   43) Plaintiff is entitled to recover damages as measured by the value of the use

of Plaintiff’s Name, such as but not limited to Defendants’ profits and/or a

reasonable royalty.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for a judgment of the Court as follows:

      1) That Defendants, and those persons in active concert or participation with

Defendants, be preliminarily and permanently enjoined and restrained from

advertising, offering for sale or selling apparel or other products under or in

connection with Plaintiff’s Name, or any other designation, trademark or service

mark that is likely to cause confusion, mistake, or deception as to the source or

sponsorship of Plaintiff’s or Defendants’ goods, or from otherwise infringing

Plaintiff’s Name, or from appropriating Plaintiff’s Name for financial gain;

                                          11
         Case 1:20-cv-02720-AT Document 1 Filed 06/29/20 Page 12 of 14




      2) That Defendants be directed to file with the Court and serve upon

Plaintiff, no later than thirty (30) days after the issuance of an injunction, a report

in writing and under oath, setting forth in detail the manner and form in which each

has complied with the injunction of the immediately preceding paragraph and any

other provision of this Court’s Order;

      3) That an accounting be conducted, and judgment rendered against

Defendants for:

             a) all profits received by Defendants from the sale of goods under or

                  in connection with Plaintiff’s Name in the United States;

             b) all damages in an amount proven at trial from, inter alia,

                  Defendants’ trademark infringement, unfair competition, false

                  designation of origin pursuant to 15 U.S.C. § 1051;

             c) all damages in an amount proven at trial from Defendants’

                  unauthorized appropriation of Plaintiffs’ Name for its commercial

                  gain; and

             d) any other actual and compensatory damages in an amount not

                  presently known, but to be computed during the pendency of this

                  action;



                                           12
          Case 1:20-cv-02720-AT Document 1 Filed 06/29/20 Page 13 of 14




   4)    That any damages assessed against Defendants for trademark infringement

and unfair competition be trebled as provided by 15 U.S.C. § 1117, and any profits

be enhanced as warranted;

   5)    That Defendants be directed to file with the Court and serve upon Plaintiff,

no later than thirty (30) days after the issuance of an injunction, a report in writing

and under oath, setting forth in detail the manner and form in which Defendants

have complied with the injunctions of the immediately preceding paragraphs and

any other provision of this Court’s Order;

   6)    That Plaintiff have and recover its costs in this suit, including but not

limited to reasonable attorney’s fees and expenses; and

   7)    That Plaintiff have such other and further relief as this Court may deem

just and proper.

        Respectfully submitted,

                                                THE SLADKUS LAW GROUP
                                                s/Mark L. Seigel
                                                Mark L. Seigel
                                                Ga. Bar No. 634617
                                                Jeffrey B. Sladkus
                                                Ga. Bar No. 651220
                                                Jason H. Cooper
                                                Ga. Bar No. 778884
                                                1397 Carroll Drive
                                                Atlanta, GA 30318
                                                Telephone: (404) 252-0900
                                           13
Case 1:20-cv-02720-AT Document 1 Filed 06/29/20 Page 14 of 14




                                  Facsimile: (404) 252-0970
                                  E-mail: mark@sladlaw.com
                                  E-mail: jeff@sladlaw.com
                                  E-mail: jason@sladlaw.com

                                  Attorneys for Plaintiff




                             14
